Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 17, 2014

The Court of Appeals hereby passes the following order:

A15A0700. JAMES WILBORN v. THE STATE.

       On August 5, 2014, the trial court entered an order denying James Wilborn’s
demand for a speedy trial.1 Wilborn filed a notice of appeal from this ruling on
September 10, 2014.
       OCGA § 5-6-38 (a) requires that a notice of appeal be filed within 30 days of
the order sought to be appealed. Wilborn, however, filed his notice of appeal 36 days
after entry of the trial court’s order. “[A] timely-filed notice of appeal is a
jurisdictional prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317 (1)
(454 SE2d 458) (1995). Because Wilborn’s notice of appeal is untimely, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            12/17/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         The Supreme Court recently ruled that interlocutory orders rejecting
constitutional speedy trial claims are no longer subject to direct appeal. See Sosniak
v. State, 292 Ga. 35, 40 (2) (734 SE2d 362) (2012). However, orders rejecting
statutory speedy trial claims remain directly appealable. See Williamson v. State, 321
Ga. App. 25 n.1 (740 SE2d 841) (2013).